Luke, J.
The judge of.the superior court properly refused to sanction the petition for certiorari, as the petition failed to allege that any certiorari bond was given by the petitioners, and no certified copy of such a bond was set forth in the petition or attached as an exhibit thereto. The mere averment in the petition that “ petitioners complied with the requirements of law in such cases ” is not sufficient to show the giving of a proper bond. Gillespie v. Macon, 19 Ga. App. 1 (90 S. E. 970), and citations.

Judgment affirmed.


Broyles, G. J., and Bloodioorth, J., concur.